Citation Nr: 1603932	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1979 to July 1982 with additional National Guard service.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In September 2014, the Board most recently remanded the claim for additional development and adjudicative action. Since the September 2014 remand, the Veteran was granted a total disability rating based on individual unemployability (TDIU) in a September 2015 rating decision. Therefore, that issue is no longer on appeal 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2008 VA Form 9, the Veteran stated that he wanted a hearing at the San Juan RO. The hearing was apparently conducted in March 2009, because a March 2012 Statement of the Case and a September 2012 BVA remand allude to testimony taken at the March 2009 hearing. However, a transcript of the hearing is not in the VBMS or other electronic record. A November 2014 memorandum by the RO indicates that it was undertaking efforts to obtain a copy of the transcript. This effort has been unsuccessful. 

The Board cannot conclude in this case that the Veteran's due process rights to a hearing have been provided. The Veteran has not been specifically advised of his right to have another hearing and the case must again be REMANDED for the following action:

Contact the Veteran and advise him that he may request a BVA or RO hearing to support his claim of service connection for an acquired psychiatric disorder. If he desires such a hearing, schedule him accordingly and conduct all other appropriate actions. SPECIFICALLY ADVISE THE VETERAN THAT HE MAY SUBMIT ANY MEDICAL OR LAY STATEMENTS AND OTHER EVIDENCE TO SUPPORT HIS CLAIM, EITHER PRIOR TO OR DURING THE HEARING.

If the Veteran does not desire a hearing, or the appeal remains unfavorable to the Veteran, return the file to the Board after any other appropriate development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




